Exhibit 10.2

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE
COMPANY’S EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 



Principal Amount: [RC purchase price +10%] Issue Date:



[RC]
Purchase Price

 

SECURED PROMISSORY NOTE

 

FOR VALUE RECEIVED, Reign Sapphire Corporation, an entity formed under the laws
of the State of Delaware the (hereinafter called “Debtor”), hereby promises to
pay to the order of [RC], maintaining an address at [RC] (“Holder”) without
demand, the sum of [RC] Dollars ($[RC]) (“Principal Amount”), with interest
accruing thereon, on [RC Issue Date + 18 months] (the “Maturity Date”), subject
to acceleration as described below.

 

This Note has been entered into pursuant to the terms of a loan agreement among
the Borrower and Holder dated of even date herewith (the “Loan Agreement”).
Capitalized terms not defined herein shall have the meanings set forth in the
Loan Agreement.

 

ARTICLE I



GENERAL PROVISIONS

 

1.1      Interest Rate. Interest on this Note shall not bear interest prior to a
default. After the Maturity Date and during the pendency of an Event of Default,
(as defined in Article III) a default interest rate of twenty four percent (24%)
per annum shall be in effect.

 

1.2       No Grace Period. The Borrower shall not have any to pay any monetary
amounts due under this Note.

 

1.3       Prepayment. The Borrower may prepay all sums due on this Note without
any penalty.

 

1 

 

 

ARTICLE II 

EVENT OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
occurring after Closing and not otherwise disclosed and excluded in the Loan
Agreement and schedules thereto, shall, at the option of the Holder hereof, make
all sums of principal and interest then remaining unpaid hereon and all other
amounts payable hereunder immediately due and payable, upon demand, without
presentment or grace period, all of which hereby are expressly waived, except as
set forth below:

 

2.1       Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of principal or interest under this Note when due or fails to pay
any sums due under this Note when due.

 

2.2       Breach of Covenant. The Borrower breaches any material covenant or
other term or condition of the Loan Agreement, Transaction Documents or this
Note in any material respect.

 

2.3       Breach of Representations and Warranties. Any material representation
or warranty of the Borrower made herein, in the Loan Agreement, or the
Transaction Documents shall be false or misleading in any material respect as of
the date made and the Closing Date.

 

2.4       Liquidation. Any dissolution, liquidation or winding up by Borrower of
a substantial portion of their business.

 

2.5       Cessation of Operations. Any cessation of operations by Borrower.

 

2.6       Maintenance of Assets. The failure by Borrower to maintain any
material intellectual property rights, personal, real property, equipment,
leases or other assets which are necessary to conduct its business (whether now
or in the future) and such breach is not cured with fifteen (15) days after
written notice to the Borrower from the Holder.

 

2.7       Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.

 

2.8       Judgments. Any money judgment, writ or similar final process shall be
entered or made in a non-appealable adjudication against Borrower or any of its
property or other assets for more than $50,000 in excess of the Borrower’s
insurance coverage, unless stayed vacated or satisfied within thirty (30) days.

 

2.9       Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower.

 

2.10     Non-Payment. A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $50,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith, or unless such default has been
waived by the holder(s) of such obligations.

 

2.11     Event Described in Loan Agreement. The occurrence of an Event of
Default as described in the Loan Agreement or any other Transaction Document
that, if susceptible to cure, is not cured during any designated cure period.

 

ARTICLE III



MISCELLANEOUS

 

3.1       Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 



2 

 

 

3.2       Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Borrower to: Reign Sapphire
Corporation, Inc., 9465 Wilshire Boulevard, Beverly Hills, CA 90212, Attn:
Joseph Segelman, President and CEO, fax: (323) 704-3255, with a copy by fax only
to: Bart and Associates, LLC, 8400 East Prentice Avenue, Suite 1500, Greenwood
Village, CO 80111, fax: (720)-528-7765, Attn: Ken Bart, and (ii) if to the
Holder, to the name, address and facsimile number set forth on the front page of
this Note, with a copy by fax only to Grushko & Mittman, P.C., 515 Rockaway
Avenue, Valley Stream, New York 11581, facsimile: (212) 697–3575.

 

3.3       Amendment Provision. The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

 

3.4       Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.

 

3.5       Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.

 

3.6       Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

 



3 

 

 

3.7       Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower. To the extent it may lawfully do so, the Borrower
hereby agrees not to insist upon or plead or in any manner whatsoever claim, and
will resist any and all efforts to be compelled to take the benefit or advantage
of, usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by Holder in
order to enforce any right or remedy under any Transaction Document.
Notwithstanding any provision to the contrary contained in any Transaction
Document, it is expressly agreed and provided that the total liability of the
Borrower under the Transaction Documents for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
“Maximum Rate”), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Borrower may be obligated to pay under
the Transaction Documents exceed such Maximum Rate. It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the Initial Closing Date thereof forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Borrower to
Holder with respect to indebtedness evidenced by the Transaction Documents, such
excess shall be applied by Holder to the unpaid principal balance of any such
indebtedness or be refunded to the Borrower, the manner of handling such excess
to be at Holder’s election.

 

3.8       Non-Business Days. Whenever any payment or any action to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due or action shall be required on the next
succeeding business day and, for such payment, such next succeeding day shall be
included in the calculation of the amount of accrued interest payable on such
date.

 

3.9       Facsimile Signature. In the event that the Borrower’s signature is
delivered by facsimile transmission, PDF, electronic signature or other similar
electronic means, such signature shall create a valid and binding obligation of
the Borrower with the same force and effect as if such signature page were an
original thereof.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the Issue Date.

 

  REIGN SAPPHIRE CORPORATION         By:     Name: Joseph Segelman   Title:
President



 

WITNESS:

 

 

 



5 